Case 20-21593-jrs      Doc 10     Filed 12/04/20 Entered 12/04/20 08:47:57          Desc Main
                                  Document      Page 1 of 2



                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                              GAINESVILLE DIVISION

IN RE:                                          : CASE NO: 20-21593-JRS
                                                : CHAPTER: 13
                                                :
GLENN MICHAEL HEAGERTY, JR.                     :
    Debtor                                      :
                                                :

                       NOTICE OF APPEARANCE AND REQUEST
                          FOR SERVICE OF ALL NOTICES

       Wilmington Savings Fund Society, FSB, as Owner Trustee of the Residential Credit

Opportunities Trust V-E (hereinafter referred to as “Creditor”) hereby enters its appearance and

the law firm of Rubin Lublin, LLC, pursuant to Bankruptcy Rules 2002 and 9010, hereby enters

their appearance as attorneys for Creditor with regard to all matters and proceedings, pleadings

and complaints and adversary proceedings filed in connection with the above-referenced case,

showing counsel's name, office address and telephone number as follows:

                                      Lisa F. Caplan, Esq.
                                      Rubin Lublin, LLC
                              3145 Avalon Ridge Place, Suite 100
                                 Peachtree Corners, GA 30071
                                        (877) 813-0992
                                   lcaplan@rubinlublin.com

and hereby requests that the Clerk of Court add the Law Firm to the mailing matrix for said

Creditor.
Case 20-21593-jrs      Doc 10      Filed 12/04/20 Entered 12/04/20 08:47:57           Desc Main
                                   Document      Page 2 of 2



       PLEASE TAKE FURTHER NOTICE that this request is made without submitting to the

jurisdiction of the Court, without waiving service of process or otherwise waiving any rights.


Respectfully submitted,

Rubin Lublin, LLC

By:/s/ Lisa F. Caplan
Lisa F. Caplan
GA State Bar No. 001304
Rubin Lublin, LLC
3145 Avalon Ridge Place, Suite 100
Peachtree Corners, GA 30071
(877) 813-0992
lcaplan@rubinlublin.com
Attorney for Creditor



                                CERTIFICATE OF SERVICE

       I, Lisa F. Caplan of Rubin Lublin, LLC certify that I caused a copy of the Notice of
Appearance to be served by depositing a copy of same in the United States Mail in a properly
addressed envelope with adequate postage thereon to the said parties as follows:


Glenn Michael Heagerty, Jr.
2890 Willow Wisp Way
Cumming, GA 30040

Nancy J. Whaley, Trustee
303 Peachtree Center Avenue
Suite 120, Suntrust Garden Plaza
Atlanta, GA 30303

This 4th day of December, 2020

/s/ Lisa F. Caplan
Lisa F. Caplan
GA State Bar No. 001304
Rubin Lublin, LLC
3145 Avalon Ridge Place, Suite 100
Peachtree Corners, GA 30071
(877) 813-0992
lcaplan@rubinlublin.com
Attorney for Creditor
